COURT OF 
APPEALS
SECOND DISTRICT OF 
TEXASFORT WORTH  
NO. 
2-05-008-CR    
WALTER LORRY JOHNSON, 
III                                                APPELLANT  

V.  
THE STATE OF 
TEXAS                                                                  STATE  
  
------------  
FROM THE 97TH DISTRICT COURT OF CLAY 
COUNTY  
------------  
MEMORANDUM OPINION1  

------------
        On 
February 11, 2005 we notified appellant, in accordance with Tex. R. App. P. 42.3, that this court 
may not have jurisdiction over this appeal because it appeared the notice of 
appeal was not timely filed.  We stated that the appeal would be dismissed 
for want of jurisdiction unless appellant or any party desiring to continue the 
appeal filed with the court on or before February 28, 2005 a response showing a 
reasonable explanation for the late filing of the notice of appeal.  
See Tex. R. App. P. 
10.5(b), 26.3(b), 42.3(a).  We have not received a 
response.
        The 
trial court’s judgment was signed on November 15, 2004.  Appellant’s motion 
for new trial or notice of appeal was due on December 15, 2004.  Appellant 
filed both a motion for new trial and a notice of appeal on December 16, 
2004.  Appellant has not offered any explanation for the late 
filing.
        Therefore, 
it is the opinion of the court that this appeal should be dismissed for want of 
jurisdiction.  See Tex. R. 
App. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the 
appeal.
     
                                                          PER 
CURIAM   
 
PANEL D:   GARDNER, WALKER, 
and MCCOY, JJ.  
DO NOT PUBLISH
Tex. R. App. 
P. 47.2(b)  
DELIVERED: April 14, 2005


NOTES
1.  See Tex. R. 
App. P. 47.4.